Citation Nr: 1818046	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for residuals of cancer of the larynx.


REPRESENTATION

Appellant represented by:	Peter S. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for carcinoma of the larynx and assigned a noncompensable (0 percent) initial rating effective February 24, 2010 (the date of the claim for service connection for larynx cancer).

The Veteran testified before the undersigned Veterans Law Judge in a May 2013 Travel Board hearing.  A copy of the hearing transcript is included in the electronic claims file.  In January 2015 and July 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is again REMANDED to the AOJ.


REMAND

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In this case, the substantive appeal with respect to the issue on appeal (an initial compensable rating for residuals of cancer of the larynx) was received prior to February 2, 2013; accordingly, the new 38 U.S.C. § 7105(e) is not applicable to this case.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).

Since the most recent August 2017 supplemental statement of the case (SSOC), in November 2017, January 2018, and February 2018, the Board received additional evidence from the Veteran in the form of private treatment records.  The additional evidence was not considered by the AOJ.  In a February 2018 notification letter, the Veteran was informed that he has the right to have any newly submitted evidence considered by the AOJ for review and for issuance of an SSOC.  In the alternative, he was notified that he may waive, in writing, the right to initial AOJ consideration of the newly submitted evidence, and request that the Board proceed with the adjudication of the appeal without remanding the case to the AOJ.

In a February 2018 correspondence, the Veteran explicitly requested a remand of the case to the AOJ for review of the new evidence submitted.  Based on the request for initial review by the AOJ of the new evidence, the appeal of an initial compensable rating for residuals of cancer of the larynx will be remanded for appropriate action so that the above-noted evidence (private treatment records) is addressed with an SSOC.

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic claims file since the August 2017 SSOC that pertains to the issue on appeal (an initial compensable rating for residuals of cancer of the larynx).  Specifically, consider the private treatment records, which were submitted in November 2017, January 2018, and February 2018.  

After undertaking any additional development which may be necessary, readjudicate the issue of an initial compensable rating for residuals of cancer of the larynx to determine if entitlement to the benefit sought is warranted.  

If the benefit sought remains denied, the Veteran and representative should be furnished with an SSOC.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




